Citation Nr: 9907764	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured nose with deviated septum and obstruction, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinea pedis 
and manus with involvement of the left thumbnail, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
residual scar of the parietal scalp.

5.  Entitlement to an increased (compensable) evaluation for 
residual scar of a right thumb wound.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
At-Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran fractured nose with deviated 
septum and obstruction is manifested primarily by the 
bilateral deviation with some difficulty breathing; there is 
no indication of any severe disfigurement.

3.  The veteran's service-connected tinea pedis and manus 
with left thumbnail involvement is primarily manifested by 
intermittent exfoliation on exposed surfaces; there is no 
evidence of constant exudation or itching, extensive lesions 
or marked disfigurement.

4.  The veteran's PTSD is manifested by intrusive thoughts, 
difficulty concentrating, social withdrawal and occasional 
dreams, resulting in occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

5.  The veteran's residual scar of the parietal scalp is not 
shown to be moderately disfiguring, poorly nourished, 
ulcerated, painful or tender.

6.  The veteran's residual scar of a right thumb wound is 
asymptomatic, with no functional impairment shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured nose with deviated septum and 
obstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6502, 
6504, 4.118, Diagnostic Code 7800, 7803, 7804 (1998).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis and manus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (1998).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).

4.  The criteria for a compensable rating for residual scar 
of the parietal scalp have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804 (1998).

5.  The criteria for a compensable rating for residual scar 
of a right thumb wound have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's November 1968 service hospital summary shows 
that grenade fragments hit him with multiple shrapnel wounds 
to the nose, scalp and left thumb.  He had a large avulsion 
laceration of the nasal dorsum, a laceration of the parietal 
scalp and a very small shrapnel wound of the [right] thumb at 
the proximal interphalangeal joint.  X-ray studies showed 
evidence of a comminuted nasal fracture.  He underwent 
surgery to reduce the nasal fracture, and to debride and 
close the nasal and scalp wounds.  The right thumb wound was 
also debrided.  Subsequently, the veteran had a slight nasal 
obstruction although his oral airway was assessed as good.  
The external appearance of his nose was good with only a 
small bony irregularity in the right medial canthal area.  
The veteran was asymptomatic and returned to full duty.

A July 1974 rating decision granted service connection for 
residuals of a fractured nose with deviated septum and a left 
airway obstruction, rated as 10 percent disabling, a parietal 
scalp scar, right thumb wound scar and tinea pedis and manus 
with involvement of the left thumbnail, all rated as 
noncompensable.  A May 1975 Board decision increased the 
veteran's service-connected skin disorder evaluation to 10 
percent disabling.  

The December 1988 report of a VA ear, nose and throat (ENT) 
examination shows that the veteran had a deviated nasal 
septum.  He was also diagnosed with an old fracture of the 
nose with bony irregularity over the bridge of the nose.  The 
examiner also observed a well healed scar over the bridge of 
the nose.  X-ray studies showed a small deformity of the 
nasal bone compatible with an old healed fracture.

A January 1989 rating decision granted service connection for 
PTSD, evaluated as 10 percent disabling.

VA treatment records dated from August 1995 to July 1997 show 
that he complained of having problems with a finger nail 
fungus that was acting up in August 1995.  In July 1996, he 
complained of spots on his hands and ears and a rash on his 
right leg.  At that time he was assessed for health 
maintenance and for alteration in his skin integrity.  In 
August 1996 he was diagnosed with onyloyceosis and eczema of 
the left leg.  He complained of problems with his nerves in 
February 1997.  He was diagnosed with situational depression 
and PTSD at that time.  Follow-up March, May and June 1997 
progress notes show that the veteran was undergoing a divorce 
at that time and was having sleeping problems.  A July 1997 
treatment record shows that he had a peeling fungal rash on 
his left hand.  He was diagnosed with tinea manus.  

An August 1997 VA dermatology examination report indicates 
that the veteran had erythema and scaling on both hands, but 
that was particularly evident on his left palm.  He also 
complained of pimple-like bumps on his face and occasional 
problems with athlete's foot fungus.  He was assessed with 
atopic dermatitis manifested as intermittent hand and leg 
rashes, with a dermatophyte infection secondary to the atopic 
dermatitis.  The examiner opined that the veteran's symptoms 
were probably due to his atopy rather than a fungus.

The August 1997 report of a VA ENT examination shows that the 
veteran complained of decreased breathing through his nose 
with a septal deviation.  The examiner observed that a 
portion of the right nasal bone was absent with a depression 
in this region and a scar over the dorsum of the nose and 
root of the nose.  Nasoseptal examination revealed that the 
septum was bilaterally deviated and irregular.  The floor of 
the nose was clear and the middle meatus was clean; however, 
the turbinates were mildly hypertrophied.  There were no 
polyps or evidence of purulents.  Accompanying X-ray studies 
of the paranasal sinuses were unremarkable.  The examiner 
diagnosed a nasal deformity with deviated nasal septum 
secondary to a shrapnel wound and a scar over the dorsum of 
the nose.

The August 1997 VA orthopedic examination of the veteran's 
right hand and skin shows the veteran's history of shrapnel 
wounds to those areas.  The examiner noted that the veteran 
was right-handed and that his right hand was asymptomatic 
with no functional loss as a result of his inservice thumb 
injury.  There was a palpable, subcutaneous retained metallic 
fragment in the right thumb that was moveable and nontender.  
The transverse linear scar over the right thumb was barely 
visible, well-healed, nontender and nonadherent with no loss 
of underlying tissue.  He had full range of motion in his 
right thumb joints without pain and excellent gripping 
strength.  His left parietal scalp scar was well-healed, 
nontender and nonadherent to underlying tissue.  He was 
diagnosed with a healed asymptomatic residual scar of an old 
right thumb shrapnel wound with asymptomatic retained 
metallic fragment and with an asymptomatic, healed left 
parietal scalp shrapnel wound scar.

The veteran's September 1997 VA psychiatric examination 
report indicates that he was last seen in the mental health 
clinic in August 1993 when his condition was thought to be 
improving.  He stated that it had not improved since that 
time and that he continued to have occasional dreams and 
intrusive thoughts with concentration problems.  He was 
divorced in 1997 and had a tendency to withdraw from others.  
He believed his difficulty concentrating had interfered with 
his work as a teacher, causing him to take off two to three 
days of work in a month.  The veteran was not on medication 
at the time of the examination and had not undergone any 
recent treatment.  The examiner noted that the veteran had 
slight anxiety at that time but was not despondent.  The 
examiner's impression was that the veteran had moderate PTSD 
with a GAF score of 60.  

The December 1997 rating decision increased the veteran's 
PTSD evaluation to 30 percent disabling.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Fractured Nose with Deviated Septum

38 C.F.R. § 4.97, Diagnostic Code 6502 provides a 10 percent 
rating for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The Code does not provide 
for a higher evaluation.

Where the service-connected disability involves loss of part 
of the nose or scars on the nose, the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6504, provide a 10 percent evaluation 
for loss of part of one ala or other obvious disfigurement.  
A 30 percent evaluation is warranted where the loss of part 
of the nose exposes both nasal passages.  Under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, a 10 
percent evaluation is provided for moderately disfiguring 
scars of the head, face or neck.  A 30 percent evaluation is 
warranted for severe disfiguring scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, and a 50 percent evaluation is provided 
for complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement.

The preponderance of the evidence of record reveals that the 
veteran's nasal septum is bilaterally deviated and that he 
has decreased breathing through it.  With regard to any 
residual scar disfigurement, the initial treatment record 
indicated a small bony irregularity and noted that the 
external appearance of the nose was good.  Likewise the 1988 
VA examination indicated a small bony deformity and well-
healed scar.  While the most recent VA examination report 
shows a depression in the right portion of the nose, and 
noted a scar over the dorsum and root of the nose, there is 
no indication that the scar was more than moderately 
disfiguring, if at all, or that it exposed both nasal 
passages.  Moreover, the veteran has not alleged that his 
nasal scar is disfiguring.  Although there is no discussion 
of whether the scar is disfiguring in the most recent 
examination report, the current findings do not contradict 
the earlier findings with regard to the appearance of the 
nose.  In addition, the evidence does not show that the scar 
on the nose is poorly nourished with repeated ulceration, or 
tender and painful.  Consequently, there is no reasonable 
basis for a rating in excess of 10 percent for the veteran's 
deviated nasal septum, under the applicable regulations, or 
for a separate rating for the scar.  Accordingly, this claim 
must be denied.

Tinea Pedis and Manus

The veteran's service-connected tinea pedis and manus is 
evaluated as analogous to dermatophytosis.  Dermatophytosis 
is rated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  That code, in turn, directs that 
dermatophytosis be rated as eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 10 percent evaluation is warranted 
for exfoliation, exudation, or itching on an exposed surface 
or extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.

The foregoing evidence clearly shows that the veteran's 
service-connected skin disability of the hands and feet 
intermittently peels and exfoliates.  Further, the August 
1997 VA dermatology examiner attributed the veteran's current 
dermatophyte infection to an atopic dermatitis, rather than 
to a fungus.  There is no current evidence of tinea pedis.  
As the objective evidence of record fails to show that the 
veteran's tinea pedis and tinea manus are manifested by 
constant itching, exudation, extensive lesions or marked 
disfigurement, the Board finds that a rating in excess of 10 
percent is not warranted.  Accordingly this claim is denied.

PTSD

The veteran has been assigned a 30 percent evaluation for his 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

After assessing the foregoing evidence in light of the 
regulations, the Board is of the opinion that a rating in 
excess of 30 percent for the veteran's service-connected PTSD 
also is not warranted.  In reaching this determination, the 
veteran's complaints of intrusive thoughts, difficulty 
concentrating, social withdrawal and occasional dreams are 
acknowledged, however, the medical evidence of record does 
not reflect that he requires psychotropic medications or 
psychiatric treatment.  Moreover, the evidence of record 
shows that he is able to function as a teacher with only 
occasional disruption.  The veteran's most recent GAF score 
is consistent with moderate impairment.  Under these 
circumstances, the Board concludes that a preponderance of 
the evidence shows that an evaluation in excess of 30 percent 
is not warranted.

Residual Scar of the Parietal Scalp

The veteran's residual scar of the parietal scalp is rated 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Under this provision, scars of the head, face or neck 
warrant a noncompensable evaluation if they are slightly 
disfiguring or a 10 percent evaluation if they are moderately 
disfiguring.  Alternatively, a 10 percent evaluation may be 
assigned for superficial scars which are poorly nourished 
with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (1998).  A 10 percent evaluation is also warranted 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).  

The medical evidence on file reveals that the veteran's scalp 
scar is well-healed, nontender and nonadherent to underlying 
tissue with no indications that it is poorly nourished or 
ulcerated.  The VA examiner also found the scar to be 
asymptomatic.  Further, the veteran has not alleged and the 
clinical evidence of record does not suggest that the scar is 
disfiguring.  Since there is no clinical or other probative 
evidence of record indicating that the veteran's scalp scar 
is disfiguring, poorly nourished, ulcerated, painful or 
tender, the Board finds that there is no basis for the 
assignment of a compensable rating for the residual scar of 
the parietal scalp.  Accordingly, the claim is denied.

Residual Scar of a Right Thumb Wound

The veteran's residual scar of a right thumb wound is 
currently evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which rates a scar on the 
basis of the limitation of function of the part affected.  

Although the most recent VA orthopedic examination shows that 
the veteran has a subcutaneous retained metallic fragment, 
the examiner did not find any associated muscle impairment or 
loss of underlying tissue.  The examiner further found that 
the veteran's right hand is asymptomatic with no functional 
loss as a result of his inservice thumb injury.  The right 
thumb scar is barely visible, well-healed, nontender, and 
nonadherent.  The veteran has no limitation of motion, 
weakness or pain.  Since there is no clinical or other 
probative evidence of record indicating that the veteran has 
any impairment associated with his right thumb residual scar, 
the Board finds that there is no basis for the assignment of 
a compensable rating under Diagnostic Code 7805.  In 
addition, the evidence does not show that the scar on the 
right thumb is poorly nourished with repeated ulcerations, or 
is tender and painful.  Therefore, there is no basis for the 
assignment of a compensable rating under Diagnostic Codes 
7803 or 7804.  Accordingly, the claim is denied.

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that higher 
evaluations are not warranted.

Extraschedular Evaluations

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The evidence does not show that any of the 
veteran's service-connected disabilities has resulted in 
marked interference with employment or frequent periods of 
hospitalization.


ORDER

Increased evaluations for residuals of a fractured nose with 
deviated septum and obstruction, tinea pedis and manus, PTSD, 
residual scar of the parietal scalp and residual scar of the 
right thumb wound, are denied.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

